Title: To Thomas Jefferson from George Meade, 19 March 1801
From: Meade, George
To: Jefferson, Thomas



My dear Sir
Philada. March 19th. 1801—

After telling you, as Mr Jefferson, (not as President of the United States) that I am hurt that my letter of 17th Ulto has been Passed over in Silence,—Permit me to call Your Immediate & Pointed attention to the office of John Hall Esqr our Marshall. Common Fame says you are about Removing him. I hope as is often the Case, Common fame, will prove untrue. be it as it may, I request & intreat you Sir, not to Remove him. I ask this with as much earnestness, as if I was applying for the office for myself, he is a good officer, & an upright honest man, has a large family say 8 or 9 Children with a most Amiable Wife. Your Continuing him in office, without you can & will give him a letter, I shall esteem & deem a favor Conferrd on me—do let me without delay, have Your Answer on this business—
It was my full Intention to have Paid you my Personal Respects early next week. I am just told I should miss you, as you would be gone home—Mr Thornton, gave me this Information. Mr Tracey (who I never before exchanged one word with) was with Mr Thornton at the time. I freely told him, I reprobated the Conduct of the New England States, by not giving you one & all their Votes & their Country man, Mr Adams for making appointments, a few days indeed a Few hours before he went out of office (& as the Present Company was always exceptd) the Senate for Confirming them. Mr Thornton heard the whole Conversation & I added it was a Pity Mr. Adams had not learnt by his Travels abroad some little manners—as we were here told he left the Capital at 4 in the Morning. when You were to be Proclaimed President at 12—

I am Sorry You have Removed Mr Kittera. I have not much acquaintance, only a [Short] one, but I know he has always been friendly to our Government & if he had attended to his Law Practice he would have amply provided for his large family, say 6. or 7 Children & an Amiable Wife, if he had not unfortunately for them, gone into Congress.—do when you have an oppy., give him an Appointment equal at least to what you have deprived him of.
While your honor is in a giving humour any good office of 2, 3 or more Thousand Pounds a year during good behaviour, I would not Refuse myself. be believe me always My dear Sir
Your affn friend, obliged, devoted, & most Obedt. hble Servt.

Geo—Meade

